DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 11, 17-18, 20-25 and 28, is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kearns (US PGPUB 2016/0188977 A1).

As per claim 1, Kearns discloses a mobile surveillance apparatus (Kearns, Fig. 1A and Fig. 2A) comprising: 

a processor (Kearns, Fig. 1A:500) configured to process the map data by reflecting at least one of unevenness and obstruction on a driving surface of a mobile module (Kearns, Fig. 1A:100:500, and paragraph 95, discloses “The controller 500 may use the object map for navigation, obstacle detection”), and set a path for the mobile module, based on the processed map data (Kearns, paragraph 95, discloses “The controller 500 may use the object map for navigation” and also please see paragraphs 131 and 132).

As per claim 2, Kearns further discloses the mobile surveillance apparatus of claim 1, wherein the processor is further configured to generate a plurality of paths (Kearns, paragraph 131, discloses robot paths), and select the path having the least unevenness or the least unevenness change on the driving surface from the plurality of paths based on the processed map data (Kearns, paragraph 131, discloses “The ODOA behavior 530a (FIG. 5) can evaluate predicted robot paths (e.g., a positive evaluation for predicted robot path having no collisions with detected objects)”).

As per claim 3, Kearns further discloses the mobile surveillance apparatus of claim 2, wherein the driving surface comprises at least one of a ground surface and an imaginary plane in the air (Kearns, paragraphs 95 and 113), and wherein the unevenness comprises at least one of unevenness on the ground surface and 

As per claim 5, Kearns further discloses the mobile surveillance apparatus of claim 1, wherein the processor is further configured to: 
predict a moving path of an object detected by a sensor based on a moving direction of the object (Kearns, Fig. 9A, and paragraph 131); 
generate a plurality of object tracking paths according to the moving path (Kearns, paragraphs 131 and 148); and 
selects an object tracking path having the least unevenness or the least unevenness change on the driving surface from the plurality of object tracking paths based on the processed map data (Kearns, paragraph 131, discloses “The ODOA behavior 530a (FIG. 5) can evaluate predicted robot paths (e.g., a positive evaluation for predicted robot path having no collisions with detected objects)”).

As per claim 6, Kearns further discloses the mobile surveillance apparatus of claim 1, wherein the processed map data forms a three-dimensional map (Kearns, paragraphs 86 and 112, discloses “3D map”).

As per claim 7, Kearns further discloses the mobile surveillance apparatus of claim 5, wherein the driving surface comprises at least one of a ground surface and an imaginary plane in the air (Kearns, paragraph 14), and wherein the unevenness comprises at least one of unevenness on the ground surface and unevenness formed 

As per claim 11, Kearns discloses a mobile surveillance apparatus (Kearns, Fig. 1A and Fig. 2A) comprising: 
a communication interface (Kearns, Fig. 1A:1000) configured to receive information about a path of a mobile module (Kearns, Fig. 1A:10, and paragraphs 7, 65 and 147, discloses layout map), the information comprising unevenness on a driving surface of the path (Kearns, paragraph 95, discloses “The controller 500 may use the object map for navigation, obstacle detection”); and 
a processor (Kearns, Fig. 1:500) configured to perform image processing on an image captured by a photographing module installed on the mobile module (Kearns, Fig. 1A:100:450), according to a driving direction of the mobile module (Kearns, Fig. 1A:100:450, imaging sensor, and paragraphs 67 and 69), wherein the driving direction comprises at least one of an upward direction, a downward direction, a clockwise direction, and a counterclockwise direction according to the unevenness on the driving surface of the path (Kearns, Fig. 8A and Fig. 9A, and paragraph 70 discloses “As used herein the term "omni-directional" refers to the ability to move in substantially any planar direction, including side-to-side (lateral), forward/back, and rotational”).

As per claim 17, Kearns further discloses the mobile surveillance apparatus of claim 11, wherein the driving surface comprises at least one of a ground surface and an 

As per claim 18, Kearns discloses a mobile surveillance apparatus (Kearns, Fig. 1A and Fig. 1B) comprising: 
a communication interface (Kearns, Fig. 1A:1000) configured to receive information about a path of a mobile module, the information comprising unevenness on a driving surface of the path (Kearns, paragraphs 67 and 95, discloses “The controller 500 may use the object map for navigation, obstacle detection” and also please see paragraph 147); and 
a processor (Kearns, Fig. 1A:500) configured to set an image capturing direction of a photographing module installed on a mobile module to a direction opposite to a driving direction of the mobile module (Kearns, paragraphs 16, 67, discloses “The controller 500 integrates the movements of the robot 100, the person 20, and the shutter speed and/or focal limitations of the imaging sensor 450 so that the robot 100 accelerates and decelerates to accommodate for the velocity of the person 20 and the shutter speed and/or focal limitations of the imaging sensor 450 while positioning itself to capture an image 50 (e.g., take a picture) of the moving person 20.” And also please see paragraphs 106 and 115), wherein the driving direction comprises at least one of an upward direction, a downward direction, a clockwise direction, and a counterclockwise direction according to the unevenness on the driving surface of the path (Kearns, Fig. 

As per claim 20, please see the analysis of claim 3.

As per claim 21, Kearns discloses a method of operating a mobile surveillance apparatus (Kearns, Fig. 1A and Fig. 1B) comprising a communication interface (Fig. 1A:1000), a mobile module (Kearns, Fig. 1A:100), a sensor (Kearns, Fig. 1A:410), and a processor (Kearns, Fig. 1A:500), the method comprising: 
receiving, by the communication interface, map data about a preset area (Kearns, Fig. 1A:10, and paragraphs 7, 65 and 147, discloses layout map); 
performing, by the mobile module, driving in the preset area (Kearns, paragraph 7, discloses “receiving, at a computing device, a layout map corresponding to a patrolling environment and maneuvering the robot in the patrolling environment based on the received layout map”); 
sensing, by the sensor, at least one of unevenness and obstruction on a driving surface of the mobile module in the preset area (Kearns, paragraphs 75 and 82, discloses proximity sensors 410 (e.g., infrared sensors, sonar sensors and/or stereo sensors) for detecting objects and/or obstacles about the robot 100); and 
processing, by the processor, the map data about the preset area by reflecting at least one of unevenness and obstruction on the driving surface of the mobile module (Kearns, paragraph 7, discloses “receiving, at a computing device, a layout map 

As per claim 22, Kearns further discloses the method of claim 21, further comprising: generating, by the processor, a plurality of paths (Kearns, paragraphs 131 and 148); and selecting, by the processor, the path having the least unevenness or the least unevenness change on the driving surface from the plurality of paths based on the processed map data (Kearns, paragraph 131, discloses “The ODOA behavior 530a (FIG. 5) can evaluate predicted robot paths (e.g., a positive evaluation for predicted robot path having no collisions with detected objects)” and also please see Fig. 9A).

As per claim 23, please see the analysis of claim 3.

As per claim 24, Kearns further discloses the method of claim 21, further comprising: 
sensing, by the sensor, an object that is moving (Kearns, paragraphs 75 and 82, discloses proximity sensors 410 (e.g., infrared sensors, sonar sensors and/or stereo sensors) for detecting objects and/or obstacles about the robot 100); 

generating, by the processor, a plurality of object tracking paths according to the moving path (Kearns, Fig. 9A, and paragraph 64); and 
selecting, by the processor, an object tracking path with the least unevenness or the least unevenness change on the driving surface from the plurality of object tracking paths based on the processed map data (Kearns, paragraph 95, discloses “The controller 500 may use the object map for navigation, obstacle detection, and obstacle avoidance”).

As per claim 25, Kearns discloses a method of operating a mobile surveillance apparatus (Kearns, Fig. 1A and Fig. 1B) comprising a communication interface (Fig. 1A:1000), a mobile module (Kearns, Fig. 1A:100), a sensor (Kearns, Fig. 1A:410), and a processor (Kearns, Fig. 1A:500), the method comprising: 
receiving, by the communication interface (Kearns, Fig. 1A:1000), information about a path of the mobile module in a preset area (Kearns, Fig. 1A:10), the information comprising unevenness on a driving surface of the path (Kearns, paragraphs 7 and 95, discloses The controller 500 may use the object map for navigation, obstacle detection, and obstacle avoidance); 
performing driving, by the mobile module, along the path (Kearns, paragraphs 7 and 95, discloses The controller 500 may use the object map for navigation), and performing 
performing image processing, by the processor, on an image captured by the photographing module, according to a driving direction of the mobile module (Kearns, paragraph 131, discloses “The ODOA behavior 530a (FIG. 5) can evaluate predicted robot paths (e.g., a positive evaluation for predicted robot path having no collisions with detected objects)” and also please see Fig. 9A), wherein the driving direction comprises at least one of an upward direction, a downward direction, a clockwise direction, and a counterclockwise direction according to the unevenness on the driving surface of the path (Kearns, Fig. 8A and Fig. 9A, and paragraph 70 discloses “As used herein the term "omni-directional" refers to the ability to move in substantially any planar direction, including side-to-side (lateral), forward/back, and rotational”).

As per claim 28, Kearns discloses a method of operating a mobile surveillance apparatus (Kearns, Fig. 1A and Fig. 1B) comprising a communication interface (Fig. 1A:1000), a mobile module (Kearns, Fig. 1A:100), a sensor (Kearns, Fig. 1A:410), and a processor (Kearns, Fig. 1A:500), the method comprising: 
receiving, by the communication interface (Kearns, Fig. 1A:1000), information about a path of the mobile module in a preset area, the information comprising unevenness on a driving surface of the path (Kearns, paragraphs 7 and 95, discloses The controller 500 may use the object map for navigation, obstacle detection, and obstacle avoidance); 

setting, by the processor, an image capturing direction of the photographing module to a direction opposite to a driving direction of the mobile module (Kearns, paragraphs 16, 67, discloses “The controller 500 integrates the movements of the robot 100, the person 20, and the shutter speed and/or focal limitations of the imaging sensor 450 so that the robot 100 accelerates and decelerates to accommodate for the velocity of the person 20 and the shutter speed and/or focal limitations of the imaging sensor 450 while positioning itself to capture an image 50 (e.g., take a picture) of the moving person 20.” And also please see paragraphs 106 and 115), wherein the driving direction comprises at least one of an upward direction, a downward direction, a clockwise direction, and a counterclockwise direction according to the unevenness on the driving surface of the path (Kearns, Fig. 8A and Fig. 9A, and paragraph 70 discloses “As used herein the term "omni-directional" refers to the ability to move in substantially any planar direction, including side-to-side (lateral), forward/back, and rotational”).








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 and 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearns (US PGPUB 2016/0188977 A1) and further in view of Kim (US PGPUB 2019/0021568 A1).

As per claim 12, Kearns further discloses the mobile surveillance apparatus of claim 11, wherein the processor is configured to perform the image processing such that: Kearns does not explicitly disclose at least a part of an upper part of the captured image is cut based on the driving direction being the upward direction; and at least a part of a lower part of the captured image is cut based on the driving direction being the downward direction.
Kim discloses at least a part of an upper part of the captured image is cut based on the driving direction being the upward direction (Kim, paragraphs 87 and 92, discloses a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kearns teachings by controlling the movement direction of driving unit, as taught by Kim.
The motivation would be to improve monitoring performance (paragraph 182), as taught by Kim.

As per claim 13, Kearns in view of Kim further discloses the mobile surveillance apparatus of claim 12, wherein the processor is further configured to perform the image processing such that: at least a part of a right side of the captured image is cut based on the driving direction is the clockwise direction (Kim, paragraphs 58 and 92); and at least a part of a left side of the captured image is cut based on the driving direction being the counterclockwise direction (Kim, paragraphs 58 and 92).

As per claim 14, Kearns further discloses the mobile surveillance apparatus of claim 13, wherein the driving surface comprises at least one of a ground surface and an 

As per claim 26, please see the analysis of claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SYED HAIDER/Primary Examiner, Art Unit 2633